Citation Nr: 1628846	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for bilateral flat foot (pes planus) for the period since March 12, 2015, in excess of 30 percent for the prior to March 12, 2015. 

2.  Entitlement to a disability rating in excess of 20 percent for lumbar strain. 

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disability manifested by swollen and painful joints.

4.  Entitlement to service connection for neurological impairment of the right lower extremity.

5.  Entitlement to service connection for neurological impairment of the left lower extremity.

6.  Entitlement to service connection for heart disease.


7.  Entitlement to service connection for an acquired psychiatric/mental disorder.

8.  Entitlement to service connection for an upper-gastrointestinal (GI) disorder.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for a cervical spine disability. 

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 12, 2015.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from June 1978 to January 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in February 2010, June 2011, June 2012, September 2012, and July 2014 of the RO in Jackson, Mississippi.  

The Veteran was previously represented in this appeal by the American Legion.  However, he revoked this authority in May 2016 and elected to proceed with the appeal Pro Se.

In the July 2013 Statement of the Case, the RO characterized the heart disease issue as an application to reopen a claim initially denied in June 2011, and characterized the appeal as arising from a June 2012 rating decision which denied reopening of the claim.  However, the Veteran actually filed a Notice of Disagreement with the initial denial of the claim in June 2011 (see VA Form 21-4138 received January 20, 2012, expressing disagreement with the "decision reach[ed] on my [h]ypertensive heart disease..."  Therefore, the Board has characterized the issue as a claim on the merits.  

The issue of TDIU entitlement prior to March 12, 2015, is a component of the increased rating claims in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issue of entitlement to service connection for foot disabilities in addition to pes planus has been raised by the record.  See correspondence dated September 24, 2012, and September 23, 2013.  While the RO appears to have developed the issue to the point of obtaining medical nexus opinions, it merely noted the results of these opinions in the context of the rating claim for flat feet and did not issue a decision specific to the service connection claim.  See October 2014 Supplemental Statement of the Case.  Therefore, the claim of entitlement to service connection for additional foot disorders is referred to the RO for appropriate action.  See 38 C.F.R. §19.9(b) (2015).  

That matter is not intertwined with the rating claim as any favorable determination by the RO on the additional service connection claims would not be prejudiced by the Board's action on the pes planus rating claim.  


FINDINGS OF FACT

1.  Prior to March 12, 2015, the Veteran's bilateral pes planus was manifested by symptomatology which more nearly approximates the criteria for a 30 percent rating than it does the criteria for any higher rating.

2.  Since March 12, 2015, the Veteran is in receipt of the maximum schedular rating contemplated for pes planus.

3.  The Veteran's lumbar strain is manifested by range of motion which approximates favorable ankylosis. 

4.  In a June 2011 rating decision, the RO denied a claim of entitlement to service connection for swollen and painful joints; since the June 2011 decision, to the extent the evidence received addresses any unestablished fact, it is cumulative and redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the claim.  

5.  Neurological impairment of the right lower extremity is not related to service or to any service-connected disability.

6.  Neurological impairment of the left lower extremity is not related to service or to any service-connected disability.

7.  Hypertensive heart disease is related to service-connected hypertension. 

8.  Depressive disorder is related to the Veteran's service-connected disabilities.  

9.  An upper-GI disorder is not related to service, did not become manifest to a degree of 10 percent or more within one year of service separation, and is not related to any service-connected disabilities. 

10.  Sleep apnea is not related to service or to any service-connected disabilities. 

11.  A cervical spine disorder is not related to service or to any service-connected disabilities. 

12.  It is factually ascertainable as of August 1, 2014, that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to March 12, 2015, the criteria for a disability rating higher than 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

2.  Since March 12, 2015, the criteria for a disability rating higher than 50 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

3.  The criteria for a disability rating of 40 percent for lumbar strain are met; the criteria for a rating in excess of 40 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4.  The criteria for reopening the claim of entitlement to service connection for swollen and painful joints have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

5.  Neurological impairment of the right lower extremity was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

6.  Neurological impairment of the left lower extremity was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

7.  Hypertensive heart disease is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

8.  Depressive disorder is proximately due to or a result of service-connected disabilities.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

9.  An upper-GI disorder was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

10.  Sleep apnea was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

11.  A cervical spine disorder was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

12.  From August 1, 2014, to March 12, 2015, the criteria for TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings-Law and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Increased Rating for Pes Planus

In a June 2011 rating decision, VA granted service connection for bilateral pes planus and assigned an initial rating of 0 percent under Diagnostic Code 5276, effective October 4, 2010.  The Veteran appealed the initial rating but then withdrew his appeal.  The current appeal arises from a claim for an increased rating received at the RO on April 6, 2012.  In a June 2012 rating decision, the RO granted an increased rating of 30 percent for bilateral pes planus, effective January 31, 2012.  In an August 2016 rating decision, the RO granted an increased rating of 50 percent for bilateral pes planus, effective March 12, 2015.

Under Diagnostic Code 5276, a rating of 50 percent is the highest rating available for bilateral pes planus, characterized in the rating schedule as flatfoot.  It requires a pronounced condition, defined as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances.  A 30 percent rating requires a severe condition, defined as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 10 percent rating requires a moderate condition, defined as weight-bearing line over or medial to great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

As the 50 percent rating currently assigned since March 12, 2015, is the maximum schedular rating provided for pes planus, the Board finds that no higher rating is warranted since March 12, 2015.  

Regarding the period prior to March 12, 2015, the Board acknowledges that the Veteran has many foot problems and that there are other diagnostic codes pertinent to disabilities of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  However, the Veteran is specifically service connected for pes planus.  There are no other service-connected foot disorders.  

While, in the case of unlisted conditions, rating by analogy is permitted, 38 C.F.R. § 4.27, when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (rejecting the appellant's contention that to rate under Diagnostic Code 5284 for "Foot injuries, other," would not be rating by analogy as, to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related diagnostic codes redundant), citing Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted'").  

Accordingly, while the Veteran has numerous diagnosed conditions of the feet and is seeking service connection for these conditions, at present, the sole service-connected condition is pes planus, and the only appropriate diagnostic code is 5276.

The report of a VA examination in May 2012 reveals complaint of daily pain in the bilateral Achilles tendons, heels, and soles.  It was noted that the Veteran had tried orthotic shoes and arch supports in the past with minimal improvement in his symptoms.  He also had been diagnosed with Achilles tendonitis and plantar fibromatosis, which were not service-connected conditions.  The examiner found accentuated pain on use and manipulation of both feet.  There was no indication of swelling or characteristic calluses.  Symptoms were not relieved by arch supports or orthotics.  There was extreme tenderness of the plantar surface of both feet.  There was no objective evidence of marked deformity.  The weight-bearing line did not fall over or medial to the great toe.  The Veteran did not have inward bowing of the Achilles tendon, i.e., hind foot valgus with lateral deviation of the heel or marked inward displacement and severe spasm of the Achilles tendon.  The examiner found that there was not functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  With respect to impact on the ability to work, the examiner noted that the Veteran has been employed as a truck driver for 20 years and was then working 20 hours per week.  He was having to take off from work every other week due to problems with his Achilles tendon and feet.  

The report of a VA examination in August 2014 reveals complaint of pain in the dorsum of the feet and cramping in the soles in mornings and at other times during the day.  Complaints of stumbling, swelling, and nerve issues were found not to be related to the service-connected condition.  The examiner found accentuated pain on use and manipulation of both feet.  There was not extreme tenderness of the plantar surfaces of either foot.  The Veteran had decreased longitudinal arch height of both feet on weight bearing.  There was no objective evidence of marked deformity of either foot.  There was no marked pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe.  There was inward bowing of the Achilles tendon of both feet.  There was not marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  The examiner found that pain did not contribute to functional loss because he was able to walk on both feet without apparent pain.  The feet appeared slightly flattened.  There was tenderness diffusely over the soles everywhere palpated though there appeared to be greater tenderness at the mid-sole and along all metatarsophalangeal joints.  There were no definite calluses.  The Veteran had bilateral tenderness over the mid-point of both Achilles tendons but not at the insertions.  There was slight swelling noted on the middle portion of left Achilles.  There was decreased motion of all toes particularly great toes.  

The report of a VA examination in May 2015 reveals complaint of pain in both feet with weight bearing and with flares.  The examiner found accentuated pain on use and manipulation of both feet.  There was no indication of swelling or characteristic calluses.  Symptoms were relieved by arch supports.  There was extreme tenderness of the plantar surface of both feet which was not relieved by orthopedic shoes or appliances.  There was no objective evidence of marked deformity.  The weight-bearing line did not fall over or medial to the great toe.  The Veteran did not have inward bowing of the Achilles tendon, i.e., hind foot valgus with lateral deviation of the heel or marked inward displacement and severe spasm of the Achilles tendon.  There was not such functional impairment of an extremity so that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

According to the RO, the effective date of March 12, 2015, for the 50 percent rating was chosen as the date of receipt of a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

The RO stated in the August 2015 rating decision that the increased rating of 50 percent for pes planus was based on evidence of:

 Pain on manipulation of the feet 
 Pain on manipulation, accentuated 
 Pain on use of the feet 
 Pain on use, accentuated.

The Board observes that these are the criteria for a 30 percent rating, not for a 50 percent rating.  The RO also noted in the rating codesheet that the increased 50 percent rating for pes planus would allow the schedular criteria for TDIU to be met.  TDIU was granted in the same decision.  

After a review of all of the evidence, the Board finds that the criteria for a 50 percent rating for pes planus are not met prior to March 12, 2015.  Notably, the clinical findings for the feet do not substantiate marked pronation.  They also do not substantiate marked inward displacement and severe spasm of the tendo-Achillis on manipulation not improved by orthopedic shoes or appliances.  

The Board acknowledges that, while the August 2014 examiner found that there was no extreme tenderness of plantar surfaces of the feet, the May 2012 examiner did find extreme tenderness.  

The Board notes that the criteria under Diagnostic Code 5276 are neither conjunctive nor disjunctive.  It is therefore unclear whether each of the criteria must be met to substantiate a rating of 50 percent.  However, the criteria are clearly not successive.  In other words, the structure does not require that all of the criteria for a lower rating must be met in order for higher ratings to be substantiated.  Therefore, the provisions of 38 C.F.R. § 4.7 must be considered.  

In this case, the Board finds that, prior to March 12, 2015, the criteria for a 50 percent rating are not more nearly approximated than are those for the 30 percent rating.  In so finding, the Board notes that, although the May 2012 examiner noted the presence of extreme tenderness, which is a criterion for the 50 percent rating, the August 2014 examiner found no extreme tenderness of the plantar surfaces of either foot, and found that the Veteran's pain did not contribute to functional loss because he was able to walk on both feet without apparent pain.  

Also significant is the absence of some of the symptoms associated with the lower 10 percent rating.  The May 2012 examination reveals that the weight-bearing line did not fall over or medial to the great toe and the Veteran did not have inward bowing of the Achilles tendon.  These are criteria for the 10 percent rating.  While the August 2014 examiner found inward bowing of the Achilles tendon of both feet, the weight-bearing line did not fall over or medial to the great toe.  None of the examiners found characteristic callosities, which is a criterion for the 30 percent rating currently assigned.  Moreover, with respect to the presence of swelling, also a criterion for the 30 percent rating, the August 2014 examiner found that this was not attributable to the service-connected pes planus.  

Thus, while the Board acknowledges one of the criteria for the 50 percent rating, even prior to March 12, 2015, this must be balanced against the absence of several criteria for lower ratings.  On balance, the Board concludes that, prior to March 12, 2015, the criteria for a 50 percent rating are not more nearly approximated than are those for the 30 percent rating currently assigned.  38 C.F.R. § 4.7.

The Board has considered whether the Veteran's bilateral foot disability has resulted in the loss of use of either foot.  However, the findings on examination are against this level of impairment.  Accordingly, Special Monthly Compensation (SMC) is not warranted for loss of use of one foot or both feet under 38 U.S.C.A. § 1114(k), (l); 38 C.F.R. § 3.350(a)(2), (b), nor is any other type of SMC warranted.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating for Lumbar Strain

In a May 1986 rating decision, VA granted service connection for lumbar strain and assigned an initial rating of 0 percent under former Diagnostic Code 5295, effective January 18, 1985.  In a February 2010 rating decision, VA granted an increased rating of 20 percent under current Diagnostic Code 5237, effective September 16, 2009.  The current appeal arises from a claim for an increased rating received at the RO on July 19, 2013.  

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula, a rating of 100 percent requires unfavorable ankylosis of the entire spine.

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

Thus, the current evaluation contemplates pain on motion and forward flexion greater than 30 degrees.  In order to warrant a higher evaluation of 40 percent, there must be the functional equivalent of limitation of flexion to 30 degrees or less due to pain, weakness, fatigue, or incoordination.  

The report of a VA examination in June 2014 reveals diagnoses of degenerative arthritis and degenerative disc disease of the spine in addition to the service connected lumbosacral strain.  Arthritis and degenerative disc disease are not service-connected conditions.  The Veteran reported he can walk 100 yards before having to stop because of being short of breath.  Flares occur 10 times in a two week period that may last twenty minutes.  He does not notice any swelling in his back during flare ups.  During flares he has a problem with walking more than 10 minutes and has difficult in carrying.  The Veteran declined to perform range of motion testing.  There was mild tenderness to palpation of the lumbar facet joints between L5 and S1.  There were no muscle spasms or guarding.  The examiner concluded that there was no functional loss and/or functional impairment of the thoracolumbar spine.  The examiner opined that employment would be limited if the Veteran has to stand, walk, or sit, for extended periods.  

The report of a VA examination in May 2015 reveals complaint that any bending and/or lifting causes pain.  Sitting, standing, or walking for more than short periods also causes pain.  Forward flexion was measured from 0 to 40 degrees; extension was measured to 0 degrees; lateral flexion and rotation were measured from 0 to 20 degrees, bilaterally.  Functional loss consisted of pain and less motion than normal.  The Veteran could not perform repetitive testing due to pain.  There were no spasms or guarding.  

While the Veteran has nonservice-connected thoracolumbar spine disorder in addition to the service-connected lumbar strain, in contrast to symptoms such as lower extremity neurological impairment (discussed below), the evidence does not adequately distinguish the limitation of motion attributable to each disorder.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

Therefore, in light of the Veteran's inability to perform any range of motion testing in June 2014 and his inability to perform repeated range of motion in May 2015, findings which were not questioned by either examiner, the Board finds the Veteran's range of motion most closely approximates favorable ankylosis of the thoracolumbar spine.  Accordingly, a 40 percent rating is warranted for the entire period subject to this appeal.  As the Veteran has always demonstrated the ability to attain the neutral position (zero degrees flexion), and as there are no findings consistent with unfavorable ankylosis, see Note (5), the Board finds that a rating in excess of 40 percent is not warranted at any time.  

In granting a 40 percent rating, the Board has considered fully the effect of the Veteran's pain on his overall functional impairment, including due to pain, weakness, fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board has addressed entitlement to service connection for lower extremity neurological impairment elsewhere in this decision.  There are no other objective neurological abnormalities noted on examination or claimed by the Veteran.  Accordingly, no additional ratings are warranted.  Moreover, as intervertebral disc syndrome is not a service-connected disability, consideration of the claim under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  

In sum, while a 40 percent rating is warranted for the service-connected lumbar strain, no higher or separate ratings are warranted.  

The Board has considered whether the grant of a 40 percent rating for the Veteran's lumbar strain entitles him to any additional SMC.  He is currently in receipt of SMC under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of loss of use of a creative organ since July 19, 2013.  However, while the Veteran is in receipt of TDIU, this is assigned for his combined service-connected disabilities.  He does not have a single disability or combination of disabilities in addition to those considered in assigning TDIU as to produce a separate rating of 60 percent for purposes of 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected pes planus and low back disability are manifested by signs and symptoms such as pain, stiffness, fatigability, and lack of endurance, which impairs his ability to lift, sit, stand, and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the feet and spine provide disability ratings on the basis of limited motion.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the feet and spine inadequate.  

Service Connection-Law and Regulations

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).]

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Peptic ulcers, arthritis, and heart disease are included among the enumerated chronic diseases.  However, peripheral neuropathy, sleep apnea, cervical strain, and mental disorders other than psychoses are not included.  

In order for heart disease to have become manifest to a degree of 10 percent, there must be documented heart disease resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

In order for a gastric or duodenal ulcer to be considered manifest to a degree of 10 percent, there must be an established diagnosis of the disease and evidence to substantiate that it results in impairment which is at least mild, with recurring symptoms once or twice yearly.  See 38 C.F.R. § 4.114, Diagnostic Codes 7304 (gastric ulcer), 7305 (duodenal ulcer) (2015).  

A proper diagnosis of gastric or duodenal ulcer (peptic ulcer) is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer (peptic ulcer).  Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data.  See 38 C.F.R. § 3.309(a).

Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

In order for cervical spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the cervical spine is limited to 40 degrees, or (2) that combined range of motion of the cervical spine is limited to 335 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2015).

Application to Reopen

The RO initially denied a claim for service connection for swollen and painful joints in a June 2011 rating decision.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal with respect to that issue.  Rather, he specified his disagreement with the denial of service connection for heart disease (see 38 C.F.R. § 20.200 (2015)).  The June 2011 rating decision is the last disallowance on any basis.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

The Veteran requested to have the previously denied claim reopened in July 2013, specifying the claimed condition of chronic pain syndrome.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the June 2011 rating decision, the evidence did not substantiate Shedden elements (1), (2), or (3).  There was no diagnosis of a general joint disorder manifested by swollen and painful joints.  Testing for rheumatoid arthritis in September 2004 was negative.  There was no associated injury or disease in service and no treatment in service for a general joint disorder.  It goes without saying that, without either of the first two elements, there could be no evidence of a nexus between them.  

Evidence received since the June 2011 decision includes additional VA treatment records and the Veteran's statements in support of his claim.  However, the additional treatment records do not provide a current diagnosis of a general joint disorder such as the claimed chronic pain syndrome or rheumatoid arthritis.  The additional treatment records also do not address an injury or disease in service or a relationship between such injury or disease and a current disability.  The Veteran's statements are simply cumulative and redundant of evidence previously considered and are also not new and material evidence.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for swollen and painful joints has not been received.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for Heart Disease

The Veteran is seeking service connection for hypertensive heart disease solely on the basis that it is related to his service-connected vascular hypertension.  He has not asserted a direct service connection theory of etiology.

Service treatment records reveal to treatment for or diagnosis of heart disease during service.  At service separation in December 1985, his heart was clinically normal and he was assigned a physical profile rating of P-1, indicating that, with respect to physical capacity or stamina, he possessed a high level of medical fitness and, consequently, is medically fit for any military assignment.  He denied any history of, or current, heart trouble.

Post-service records reveal no complaint of or treatment for heart disease for many years.  A January 8, 2010, VA hypertension examination reveals the Veteran's account that he had no history of heart disease.  A chest X-ray showed no cardiomegaly and an electrocardiogram (EKG or ECG) did not suggest left ventricular hypertrophy.  

A July 9, 2010, Primary Care Note reveals that the Veteran showed the VA clinician a July 6, 2010, report from Jackson Cardiology Associates, which revealed the Veteran was being treated for atypical chest pain and "hypertensive heart disease."  A stress myocardial perfusion scan was scheduled to rule out ischemic heart disease (VBMS record 08/18/2010).  

An August 5, 2010, Nuclear Stress Test reveals normal heart size; ejection fraction at left ventricle of 47 percent (normal less than 45 percent); and no reversible perfusion abnormalities seen.  The impression was no evidence of ischemia by stress myocardial scan as noted above.  Clinically abnormal exercise tolerance test due to reports of mild chest tightness at peak exercise, which resolved spontaneously at rest (VBMS record 08/18/2010).  

A VA examination in September 2010 reveals notation of complaint of substernal chest pain.  An EKG revealed sinus bradycardia and nonspecific T-wave abnormalities.  There was no evidence of left ventricular hypertrophy.  An echocardiogram (September 20, 2010) revealed the left ventricle to be normal.  There was a visually-estimated ejection fraction of 55 percent recorded.  Test results indicated no ischemic heart disease or hypertensive heart disease.  

In denying the claims, the RO relied primarily on a medical opinion obtained in May 2011.  After a reviewing the record, the VA clinician found no evidence of ischemic heart disease or hypertensive heart disease.  Regarding the ejection fraction measurements, the examiner noted that the normal ranges are different for the different tests performed in this case.  With respect to the type of testing performed, the VA clinician found both the ejection fraction of 47 percent in July 2010 and the ejection fraction of 55 percent in September 2010 to be normal.  

A January 13, 2012, Myocardial Perfusion Study reveals no infarct or ischemia and left ventricular ejection fraction at lower limits of normal (VBMS record 01/31/2012).  

A September 23, 2012, letter from M. Alexander, MD simply states that the Veteran is being treated at University of Mississippi Health Care for "Hypertension Heart Disease" (VBMS record 10/04/2012).  

Records from the University of Mississippi Medical Center reveal a diagnosis of hypertensive heart disease due to longstanding hypertension with diastolic dysfunction and hypertensive left ventricular hypertrophy, and coronary artery disease (VBMS record 07/30/2015).  

After a review of all of the evidence, the Board finds that, while the evidence of the existence of hypertensive heart disease was clearly open to debate as recently as the May 2011 VA examination, the more recent evidence indicates that he does currently have ischemic heart disease and coronary artery disease.  Moreover, the statement in a September 21, 2012, treatment note from the University of Mississippi Medical Center that hypertensive heart disease is "due to longstanding hypertension" unequivocally relates this condition to the service-connected disability (VBMS record 07/30/2015).

The Board finds that the evidence in favor of a relationship between the service-connected vascular hypertension and the onset of hypertensive heart disease has attained relative equipoise with the evidence against the claim.  Accordingly, with resolution of all reasonable doubt in favor of the claim, the Board concludes that service connection for hypertensive heart disease is warranted.  

Service Connection-Mental Disorder

The Veteran is seeking service connection for depression, which he claims is a result of his service-connected disabilities.  Service connection is in effect for bilateral pes planus, vascular hypertension, hypertensive heart disease, erectile dysfunction, and a lumbar strain.  

In denying service connection for a mental disorder, the RO relied primarily on an April 2014 VA examination.  In that report, the examiner diagnosed depressive disorder due to another medical condition.  The conditions specified were "Degenerative Arthritis and associated orthopedic problems."  The examiner commented that the Veteran is severely depressed related to his chronic pain and inability to have a vigorous lifestyle.  

The RO appears to have interpreted this opinion as excluding any orthopedic disorders that are not directly associated with the diagnosis of degenerative arthritis.  However, the Board finds little support for such a strict interpretation within the context of the opinion.  The Board notes that, later in the report, the examiner restated the opinion more inclusively as "Severe Depressive Disorder due to Degenerative Arthritis of the Spine (Lumbar Strain and Degenerative Disc Disease)."  Unlike the previous description, this specifically includes his service-connected lumbar strain.  Moreover, in light of the more general description of depression related to chronic pain and inability to have a vigorous lifestyle, and the more general use of the term "orthopedic problems," the Board finds it well within the bounds of reason to interpret the problems contributing to depression as including bilateral pes planus. 

While the opinion is hardly a model of clarity, and while additional development might help to clarify the intent of the examiner, the Board finds that the evidence in favor of a relationship between the service-connected orthopedic disabilities and the onset of a depressive disorder has attained relative equipoise with the evidence against the claim.  Accordingly, with resolution of all reasonable doubt in favor of the claim, the Board concludes that service connection for a depressive disorder is warranted.  

Service Connection-Lower Extremity Neurological Impairment

The Veteran is seeking service connection for lower extremity neurological impairment solely on the basis that it is related to his service-connected lumbar strain as an associated objective neurological abnormality.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  He has not asserted a direct service connection theory of etiology and the Board notes that there is no evidence of a direct injury or disease in service to support such a theory.  At service separation in December 1985, his lower extremities were found to be clinically normal as was his neurological system.  He was assigned a physical profile rating of L-1 indicating that he possessed a high level of medical fitness with respect to the lower extremities and was medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  On a report of medical history, he denied any history of, or current, neuritis or paralysis.  

The post-service clinical record supports a current diagnosis of lumbar radiculopathy affecting the lower extremities.  An August 9, 2012, MRI from Mississippi Diagnostic Imaging Center reveals degenerative disc disease without evidence of herniated nucleus pulposus or spinal stenosis.  An August 29, 2012, prescription slip from a physical therapist notes a diagnosis of "RLE: radiculopathy."  An October 18, 2013, Neurology Consultation reveals a diagnosis of lumbar stenosis and lumbar disc displacement based on an August 2013 MRI.  It is noted that a disc is pressing on the nerve in the lumbar spine and this is causing the pain and weakness in his leg (VBMS record 07/30/2015).  

In denying the claims, the RO relied primarily on a medical opinion obtained in conjunction with a March 2014 VA Central Nervous System and Neuromuscular Diseases examination.  That report and a subsequent report by the same VA clinician in February 2015 include the diagnosis of peripheral polyneuropathy affecting both sciatic nerves and resulting in mild incomplete paralysis.  The examiner opined that the Veteran's sensory loss was not consistent with lumbar radiculopathy and was more suggestive of peripheral polyneuropathy unrelated to the lumbar spine.  However, in the February 2015 report, the clinician recommended getting and EMG to be sure.  

A March 12, 2015, needle EMG report revealed mild chronic neurogenic changes in the L5 myotome, suggestive of chronic L5 lumbar motor radiculopathy (VBMS record 05/05/2015).  Subsequently, a May 2015 VA examination included a diagnosis of lumbar degenerative disc disease.  

While the presence of lumbar disc disease and associated neurological impairment of the lower extremities appears to have been confirmed, the Veteran's service-connected disability is a lumbar strain.  Service connection is not in effect for any other para-lumbar spine disability.  Significantly, the March 2014 examiner also opined that the Veteran's disc disease is unrelated to service.  The rationale was that the service-connected strain is typically self-limited to the paraspinous soft tissues and that degenerative spine and disc disease is exceedingly common in the population at large and typically advances slowly with age and over many years.  According to the examiner, there is no medical evidence to suggest that a strain causes, predisposes to, or accelerates the development of degenerative spine and disc disease.  

The February 2015 report also contains the opinion that a strain is a typically self-limited injury to paraspinous soft tissues, and that degenerative spine and disc disease is exceedingly common in the population at large, and typically advances slowly with age and over many years.  There was found to be no evidence of degenerative spine and disc disease in service nor was there medical evidence to suggest that a strain causes, predisposes to, or accelerates the development of degenerative spine and disc disease.  As such his degenerative spine and disc disease was found to be unrelated to service.

There is no medical opinion that purports to relate the Veteran's lower extremity neurological impairment or his degenerative disc disease to his service-connected lumbar strain.  Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

Moreover, the Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  

The Board finds that relating a current diagnosis of lumbar disc disease to the service-connected lumbar strain is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the manifestations and symptomatology associated with specific spinal and paralumbar diseases.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed lower extremity neurological impairment and a service-connected disability.

As the only competent evidence regarding the essential element of a nexus between the current neurological disorders and a service-connected disability finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for lower extremity neurological impairment is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.
 
Service Connection for Upper-GI Disorder

The Veteran is seeking service connection for an upper-GI disorder on the basis that it is related to pain medications taken to treat his service-connected back disability.  He has not asserted a direct service connection theory of etiology.  While service treatment records reveal treatment for indigestion after consuming milk at the dining facility on November 2, 1980, at service separation in December 1985, the Veteran's abdomen and viscera were clinically normal.  He denied any history of, or current, stomach trouble or frequent indigestion.  Moreover, a post-service August 10, 2012, report from the University of Mississippi Medical Center reveals the Veteran's account of no history of peptic ulcer disease or GERD (VBMS record 07/30/2015).

In denying the claim, the RO relied primarily on a medical opinion obtained in conjunction with an April 2014 VA Stomach and Duodenal Conditions examination.  The examiner found no current ulcer disease.  The examiner noted evidence of prior ulcer disease related to taking non-steroidal anti-inflammatory drugs (NSAIDs).  The examiner also noted that the Veteran had positive H. pylori and had been taking NSAIDs for degenerative disc disease over the years.  The examiner found no evidence of positive H. pylori in the service treatment records.  The examiner opined that, it is at least as likely as not, that his previous noted duodenal ulcer disease is due to the NSAIDs.  But it is less likely as not that his use of NSAIDs had been for his lumbar strain.  It is more likely than not that his use of NSAIDs had been for his degenerative disc disease.  The examiner reiterated that strain was a self-limiting muscle condition which does not lead to degenerative disc disease.  

There is no medical opinion that conflicts with that of the April 2014 examiner or that purports to relate an upper-GI disorder to a service-connected disability.  While the Veteran clearly believes that his current symptoms should be service-connected, this would appear to be on the same basis as his belief that his lower extremity neurological impairment should be service-connected.  His stated assertion does not account for the fact that the ultimate cause of both his lower extremity and GI symptoms-lumbar disc disease-is not a service-connected disability.  

As the only competent evidence regarding the essential element of a nexus between the history of ulcer disease and a service-connected disability finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for an upper-GI disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection for Sleep Apnea

The Veteran is seeking service connection for sleep apnea solely on the basis that it is a disease related to his service-connected lumbar strain and/or his service-connected vascular hypertension.  He has not asserted a direct service connection theory of etiology, i.e., that it began in service or is directly related to an injury or disease in service.  

Service treatment records reveal no treatment for or diagnosis of sleep apnea during service.  When examined at service separation in December 1985, the Veteran's throat was found to be clinically normal and he denied any history of, or current, shortness of breath.  

In denying the claim, the RO relied primarily on a medical opinion obtained in conjunction with an August 2012 VA Sleep Apnea examination.  The examiner noted that the veteran has documented obstructive sleep apnea from on overnight sleep study conducted on March 27, 2012 (Virtual VA record 04/24/2012).  However, the examiner opined that this was most likely due to obesity.  It was also the examiner's opinion that the Veteran's obstructive sleep apnea has no relation to his service-connected lumbar strain and vascular hypertension.  

The Veteran submitted an article on sleep apnea in July 2012.  This states that untreated sleep apnea can increase the risk of high blood pressure, heart attack, stroke, obesity, and diabetes.  However, the article does not purport to relate onset or aggravation of sleep apnea to vascular hypertension or to any other service-connected disability (VBMS record 07/25/2012). 

With regard to medical treatise evidence, the United States Court of Appeals for Veterans' Claims (Veterans Court) has held that a medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  

In this case, however, the medical text evidence submitted by the Veteran fails to demonstrate with any degree of certainty a relationship between the Veteran's service-connected disabilities and causation or aggravation of his sleep apnea.  For these reasons, the Board must find that the medical text evidence does not contain the specificity to constitute competent evidence of the claimed medical nexus.  See Sacks, 11 Vet. App. at 317; see Libertine, 9 Vet. App. at 523.  

The Veteran submitted a statement characterized as a "second opinion," from a private provider, R. Jawad, MD, dated September 5, 2012, addressing whether sleep apnea is related to vascular hypertension.  Dr. Jawad's only opinion was that both tiredness and hypertension "could be related to underlying sleep related breathing disorder."  

The Board finds that the statement of Dr. Jawad does not suggest a role of causation or aggravation of sleep apnea by vascular hypertension.  Indeed, it appears to address an opposite role, of causation or aggravation of tiredness and vascular hypertension by sleep apnea.  

There is no medical opinion that conflicts with that of the August 2012 examiner or that purports to relate the Veteran's sleep apnea to a service-connected disability.  The Veteran has clearly asserted such a relationship.  However, the Board finds that relating a diagnosis of sleep apnea to a service-connected disability is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of sleep apnea and of the potential contributory roles played by other anatomical disorders to the development of sleep apnea.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed sleep apnea and any service-connected disability.

As the only competent evidence regarding the essential element of a nexus between the current sleep apnea and a service-connected disability finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for sleep apnea is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection for Cervical Spine

Service treatment records reveal treatment on April 16, 1981, after the Veteran was hit on the top of the head by a window.  The examiner noted a small abrasion and a large bump on the top-center of the head.  The Veteran was referred for X-rays, which revealed no fracture or concussion.  On November 5, 1981, the Veteran was treated for low back pain as well as complaint of pain on the posterior portion of the neck.  The service separation examination reveals normal findings for neck and spine.  This is probative evidence that, to the extent of any neck or cervical spine injury in service, there were no residual symptoms at service separation.  

With respect to the criteria set out above, the Board finds that arthritis of the cervical spine did not become manifest to a degree of 10 percent or more within one year of service separation.  There are no findings consistent with arthritis until the current claim.  

In the context of the current claim, a November 6, 2009, MRI of the cervical spine reveals multilevel degenerative change with spinal canal stenosis in the vicinity of C3-4 and C4-5.  A February 2012 VA medical opinion finds that the Veteran's neck condition is less than as likely as not a result of the April 1981 head injury or the November 1981 complaint of neck pain.  The rationale was that imaging results were not consistent with acute trauma in the distant past but were more consistent with the process of aging.  

There is no medical opinion that purports to relate any current cervical spine disorder to service or to a service-connected disability.  A November 1, 2010, hand-written note from K. Bishop, MD, states that the Veteran has "chronic cervical and lumbar disc disease dating back to the early 1980s."  However, this appears to be simply a recitation of the Veteran's assertions.  Dr. Bishop does not identify any treatment records or personal knowledge that would substantiate such an assertion.  

The Board has considered the Veteran's assertion.  While he is competent to state that his cervical/neck pain extends back to service, the service separation examination is more persuasive evidence as to the Veteran's condition when he left service than this less precise assertion made decades later.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Moreover, the November 2010 statement was submitted in the context of a claim for benefits.  The Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

In this case, the Board finds that a preponderance of the evidence is against any relationship between remote onset of cervical spine symptoms and service, and is against a relationship between any current cervical spine disorder and a service-connected disability.  The Board therefore concludes that service connection for a cervical spine disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

TDIU Effective Date

In an August 2015 rating decision and during the pendency of this appeal, which included multiple increased rating claims, the RO granted TDIU effective March 12, 2015.  As discussed in the Introduction, the rating claims on appeal encompass the issue of TDIU entitlement and the assigned effective dates.  The Board notes that there is no dispute as to entitlement to TDIU; the issue is whether TDIU is warranted prior to the effective date established by the RO.  Accordingly, the Board will address this as an effective date issue.  

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). 

A TDIU claim based on a condition that has already been service-connected is an increased-rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007); Hurd v. West, 13 Vet.App. 449, 451-52 (2000) (applying law governing increased-rating claims to the award of TDIU). The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The effective date was assigned by the RO based on the receipt date of the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), on March 12, 2015.  The RO accepted this form and the evidence contained thereon as satisfactory evidence that the Veteran's service-connected disabilities, primarily his bilateral pes planus and low back disability, rendered him unable to secure or follow a substantially gainful occupation.  While submission of a VA Form 21-8940 is required in order for the RO to grant TDIU, it does not necessarily represent the date entitlement arose.  In this regard, the Veteran reported on the VA Form 21-8940 that he last worked full-time on December 16, 2013, became too disabled to work on August 1, 2014, and that the date his service-connected disabilities affected full-time employment was August 1, 2014.  

In light of the Board's grant of an increased rating of 40 percent for the lumbar spine disability, effective from the date of claim, which is July 19, 2013, the criteria for consideration of a schedular TDIU rating are met as of this date.  This is because under the circumstances of this case and in accordance with the provisions of 38 C.F.R. § 4.16(a), effective July 19, 2013, the combined rating of 60 percent for the lumbar spine and pes planus disabilities equates to single disability because they both affect the musculoskeletal system.  This situation has occurred regardless of the rating ultimately assigned for the newly service-connected psychiatric disability and hypertensive heart disease.

The Board reiterates that the RO did not dispute the information reported on the VA Form 21-8940, but simply established the effective date based on the date of receipt of the information without any discussion as to whether an earlier date based on whether the date of entitlement could have arose earlier.  The Board reiterates that effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  See 38 C.F.R. § 3.400(o)(2).  The Board finds that, in accordance with the applicable laws and regulations and the increased ratings assigned herein, it is factually ascertainable from the undisputed record that within one year prior to the date of the TDIU claim, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation as of August 1, 2014.  As this is the date entitlement arose, it is the appropriate effective date for the grant of TDIU. 

Duties to Notify and Assist

As the Board is granting service connection for hypertensive heart disease and for depressive disorder, and is granting TDIU to the date claimed by the Veteran, there are no further duties to notify or assist regarding those issues.  Absent the receipt of new and material evidence, an examination and opinion regarding the claimed swollen and painful joints is not necessary.  

VA's duty to notify was satisfied by letters dated in December 2009 (cervical spine), April 2012 (flat feet), July 2012 (sleep apnea), and March 2014 (low back, lower extremities, upper-GI disorder, and joints).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the rating claims as well as the service connection claims for sleep apnea, neurological impairment of the lower extremities, and upper-GI disorder.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that VA has not obtained a medical opinion regarding whether the cervical spine disorder is related to the service-connected back disability.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence that the Veteran's cervical spine disorder is related to a service-connected disability is his own conclusory generalized lay statement, which is unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.


ORDER

Prior to March 12, 2015, a disability rating in excess of 30 percent for bilateral pes planus is denied.  

Since March 12, 2015, a disability rating in excess of 50 percent for bilateral pes planus is denied. 

A disability rating of 40 percent, but not higher, for lumbar strain is granted. 

Reopening of the claim of entitlement to service connection for a disability manifested by swollen and painful joints is denied.

Service connection for neurological impairment of the right lower extremity is denied.

Service connection for neurological impairment of the left lower extremity is denied.

Service connection for hypertensive heart disease is granted.

Service connection for an acquired psychiatric disorder is granted.

Service connection for an upper-GI disorder is denied.

Service connection for sleep apnea is denied.

Service connection for a cervical spine disability is denied. 

An effective August 1, 2014, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), is granted.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


